Wingate, S.:
The 17th clause of the will of the testatrix, after creating a life estate in the residue of her property for the benefit of her husband, gives the remainder thereof ■ absolutely to her nephew, Joseph Croner. The clear words of gift used by the decedent with respect to this remainder are only to be cut down by subsequent words found in the will, if these latter are equally clear.
The provisions for a substituted gift in the event of marriage out *847of, or of renunciation of, the Jewish faith are inapplicable, for Joseph Croner neither married nor gave up his faith. He survived the testatrix but predeceased the life tenant, without issue. The will provides that, in the event of the death of Joseph Croner during the lifetime of decedent’s husband, the remainder be given to the issue of the nephew. As he left no issue, there was no disposition of the remainder other than the gift to him contained in the earlier provisions of the paragraph under review. None of the possible events contemplated by the testatrix, upon which substitution was directed, came to pass, and no substitutionary gift of the remainder has resulted. The life tenant having died, and the remainder designed for Joseph Croner not having been divested by his death, the residuary estate is now payable to the latter’s legal representative.
Let a decree be settled upon notice directing distribution accordingly.